Title: From George Washington to John Francis Mercer, 26 October 1793
From: Washington, George
To: Mercer, John Francis


          
            Sir,
            Mount Vernon 26. October 1793.
          
          Since my arrival at this place from Philada the attachmt of which the enclosed is a
            copy has been served upon me. I wish to be informed by you how I am to proceed in this
            business, & what steps, if any, are necessary to be taken by me in consequence
              thereof. Notwithstanding the directions you have
            given to the contrary, there rarely comes a Collector who does not
            present (mingled with my own) Clerk’s notes on accot of your brother’s Estate, &
            these, in my absence, are paid by my Manager. I hope your orders will be so pointed in
            future as to prevent any more coming against me, or my being subject to the paymt of
            monies for which I receive no benefit.
          I brought the bond of your deceased Father, & the Mortgage of your brother with me
            from Philada for the purpose of surrendering them to you when the conveyance of the Land
            to me is made complete; & I beg to know from you whether my signature to that
            instrument (as it is so drawn) is, in the opinion of professional men, necessary. I shall not appear too pressing I hope to get this
            business finally closed when, besides the desire natural to me to leave nothing open
            that can be settled, it has become necessary, that I may take some measures with respect
            to the Land. I am &c.
          
            Go. W.
          
        